           Case 1:19-cr-00175-DAD-BAM Document 42 Filed 11/19/20 Page 1 of 2


1    Douglas C. Foster SBN# 205674
     Law Office of Douglas C. Foster
2    139 W, El Portal Dr; Suite D
     Merced, California 95348
3    Telephone (209) 691-7280
     Facsimile (209) 691-7290
4

5    Attorney for Defendant EMMANUELLE PADILLA
6

7
                                 UNITED STATES DISTRICT COURT
8
                                EASTERN DISTRICT OF CALIFORNIA
9

10
     THE UNITED STATES OF AMERICA,                    ) Case No. 1:19-CR-00175-DAD
11                                                    )
                              Plaintiff,              )
12                                                    ) ORDER OF RELEASE
                    vs.                               )
13                                                    )
     EMMANUELLE PADILLA,                              )
14                                                    )
                             Defendant.               )
15                                                    )
                                                      )
16
            The sentencing hearing having been continued due to the defendant having been accepted
17

18
     to the Central Valley Teen Challenge inpatient treatment facility located in Reedley, California,

19   the defendant shall be released on Monday, November 23, 2020 at 8:00a.m. to an authorized
20   representative of the Central Valley Teen Challenge Program. The defendant is ordered to
21
     appear for sentencing on November 29, 2021.
22
            Defendant is also ordered to continue to participate in that program until otherwise
23

24   ordered by the court and that if he departs or is removed from that program prior to completion,

25   he is to immediately contact the Pretrial Services Office of this court.
26
     IT IS SO ORDERED.
27

28      Dated:     November 19, 2020
                                                        UNITED STATES DISTRICT JUDGE



                                                      -1-
     Case 1:19-cr-00175-DAD-BAM Document 42 Filed 11/19/20 Page 2 of 2


1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                    -2-
